Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9,16,17 and 25-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 appears to require the addition of the second isocyanate (ie the crosslinker) after injection molding by designating the adding as “(II)” while the injection molding was designated as “(I)”. The specification never teaches such a sequence of steps. Instead, Applicant’s specification always combines the crosslinkable polymer with the second isocyanate (ie the crosslinker) prior to molding (see page 41 line 24 through page 43 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9,16,17 and 25-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 lists two different steps as being “(I)”. The first being forming the crosslinkable polyurethane-urea and the second being injection molding the crosslinkable polyurethane-urea.
It appears claim 9 requires the addition of the second isocyanate (ie the crosslinker) after injection molding by designating the adding as “(II)” while the injection molding was designated as “(I)”. However, as explained above, the specification never teaches such a sequence of steps. Applicant’s specification always combines the crosslinkable polyurethane-urea with the second isocyanate (ie the crosslinker) prior to 


If claim 9 were somehow interpreted as conducting step “(II)” prior to injection molding, then the following applies:

Claims 9,16,17 and 25-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims require the polyurethane-urea (I) + isocyanate crosslinker (II) blend be initially injection molded in a way that no crosslinking occurs. Applicant’s specification and prior art indicate that isocyanate crosslinkers must be “blocked” or “modified” to avoid crosslinking during the heating needed for injection molding. Applicant’s currently claimed isocyanates are “non-blocked/modified” isocyanates. This is the argument applicant presented (response 9/21/20) to overcome Kim 2004/0181014’s use of blocked or modified isocyanates.
	Applicant (page 41 line 24 through page 44 line 2 of spec) appears to teach the isocyanate crosslinkers should be blocked or modified to make the polyurethane “post curable” (ie crosslinked after the initial injection molding step). Commonly owned 7037985 and 6939924 can be cited to more fully teach the use of blocked or modified isocyanates to avoid premature reaction with polyurethane.

It is unclear how applicant’s claimed isocyanates somehow avoid any and all crosslinking during the initial injection molding step.
	The factors of In re Wands 8 USPQ2nd 1404 (MPEP 2164.01(a)) that favor a finding of nonenablement include:

1) Breadth of Claims: Very broad. No injection molding conditions are claimed. Numerous crosslinking isocyanates are listed in claim 1.

2) State of Prior art: As explained above, Ichikawa and the commonly owned references indicate blocked isocyanates or modified isocyanates should be used to avoid premature reaction/crosslinking. It defies reason that the prior art goes to the trouble of employing blocked/modified isocyanates to avoid premature reaction if conventional isocyanates could have been used that would avoid all premature reaction.

3) Direction/Examples Provided by Inventor: There are no working examples. Applicant fails to provide even general injection molding conditions that avoid all during this initial step.

.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9,16,17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 6939924 in combination with Wu 2004/0220356.
Kim desires to crosslink conventional thermoplastic polyurethane with modified isocyanate to form thermoset urethane golf ball covers (abstract). Kim teaches thermoplastic polyurethane golf ball materials from polyol, isocyanate and chain extender (col 3 line 65 through col 4 line 3). Diamine chain extenders (applicant’s “c”) can be added to urethane prepolymer (applicant’s “a” + “b”) to form the thermoplastic polyurethane (col 11 line 14-16).
One technique for forming the cover is by injection molding half shells (col 15 line 27). The half shells are then coated with the modified isocyanate and compression molded to induce crosslinking (col 15 line 39). Because the modified isocyanate was not present during injection molding, no chemical crosslinking would have occurred during the injection molding. The coating of the shells qualifies as applicant’s “adding 
	Applicant’s claims differ from Kim in that:
	(1) Unmodified isocyanates such as isophorone diisocyanate are used for crosslinking instead of modified isocyanates;
	(2) the relative amount of urethane/urea linkages is not specified;
	(3) the compression molding temperature is not given

	These appear to be obvious modifications/choices. Kim’s use of modified isocyanate crosslinkers was to avoid premature crosslinking during injection molding as the modified isocyanate has a higher activation temperature than its unmodified counterpart (col 3 line 19-29; col 7 line 49-67).
	However, it would have been readily apparent to one of ordinary skill that modifying the isocyanate is unnecessary when the cover is coated with the isocyanate crosslinker. The injection molding step occurs without the isocyanate crosslinker being present – so there is no danger of premature crosslinking. A modified isocyanate crosslinker would be needed only for Kim’s alternative processes where the polyurethane is blended with the crosslinker prior to injection molding. For these reasons, it would have been obvious to simply use conventional isophorone diisocyanate instead of its modified version in Kim’s process of injection molding half shells, coating with isocyanate crosslinker and compression molding. 
	The claimed 90-10/10-90 ratio of urethane/urea linkages encompasses the vast majority of all mathematical possibilities as 100-0/0-100 is the maximum ratio possible. 
Compression molding injection molded half shells at 250-4000F is common for urethane golf ball materials (see paragraph 440 of Sullivan 2004/0220356). It would have been within the ordinary skill to determine proper compression molding temperature.

	In regards to applicant’s dependent claims:
	The ratio of thermoplastic urethane to isocyanate crosslinker is 98:2 to 80:80 (col 5 line 42 of Kim).
	The urethane prepolymers can have a 3-9% NCO content (paragraph 323 of Wu).

Claims 9,16,17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 6939924 in combination with Wu 2004/0220356 in further view of Matroni 2004/0077434.
	Kim/Wu apply as explained above. Matroni (abstract; table 6) is cited to confirm that unmodified isocyanate crosslinkers such as isophorone diisocyanate can be absorbed into a polyurethane golf ball cover in order to crosslink the cover.

Claims 9,16,17 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim 6939924 in combination with Wu 2004/0220356 in further view of Sullivan 2012/0129632.
Kim/Wu apply as explained above. Catalysts for forming the prepolymer are not suggested by Kim/Wu.
	Use of catalysts to promote prepolymer forming reaction is known (Sullivan paragraph 56). Inclusion of such a catalyst would have been  obvious for its known effect. Sullivan (paragraph 59) also teaches urethane/urea linkage ratios consistent with applicant’s claim 9.


Applicant's arguments filed 7/12/21 have been fully considered but they are not persuasive.
The claims now appear to add the isocyanate crosslinker AFTER injection molding the thermoplastic polyurethane-urea. While this may successfully avoid crosslinking during the injection molding step, applicant’s specification never teaches such a technique of a post addition of the isocyanate crosslinker.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on M,W,Th,F from 10 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	8/26/21